Exhibit Certification of the Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of United eSystems, Inc. (the “Company”) on Form 10-Q for the period ended March31, 2008 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Jeffery C. Swank, Chief Executive Officer of the Company, and I, Walter Reid Green, Jr., Chief
